DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ren, et al. (US 2014/0178593) in view of McGregor, et al. (US 2003/0116542).

In reference to Claim 1, Ren discloses an additive-manufacturing head for performing additive manufacturing by feeding a material powder to a workpiece and irradiating the workpiece with a laser beam (Abstract), the additive-manufacturing head comprising: an optical element configured to form a laser beam in a ring shape ([0012]); a laser beam emitting unit configured to emit the ring-shape laser beam toward a workpiece ([0033],Fig. 1 Item 5); and a material feeding unit having an outlet which is disposed inside the ring-shape laser beam emitted from the laser beam emitting unit and from which the material powder is released ([0033], Fig. 1 Item 18), and configured to feed the material powder from the outlet toward the workpiece (Fig. 1), wherein the material feeding unit includes a pipe shape capable of delivering the material powder ([0033], Fig. 1 Item 18), wherein the laser beam emitting unit includes a lens configured to concentrate the ring-shape laser beam emitted toward the workpiece ([0010]), wherein the material feeding unit penetrates a through hole formed in the lens (Fig. 1), wherein the additive-manufacturing head further comprises a cover body forming an interior space which houses the laser beam emitting unit (Fig. 1), an opening being formed in the cover body and located to face a surface of the workpiece during the additive manufacturing (Fig. 1), wherein the material feeding unit protrudes from the interior space to an external space through the opening (Fig. 1), the external space being outside of the cover body (Fig. 1), and wherein the outlet is located in the external space outside of the cover body (Fig. 1).
Ren does not disclose a condenser lens.
McGregor discloses an additive manufacturing head for preforming additive manufacturing by feeding a material powder to a workpiece and irradiating the workpiece with a laser beam (Abstract), the additive manufacturing head comprising: an optical element configured to form a laser beam in a 
	It would have been obvious to one of ordinary skill in the art to complete the three-dimensional manufacturing apparatus of Ren by a consolidating lens like McGregor because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ren) contained a base apparatus (three-dimensional manufacturing apparatus) upon which the claimed invention can be seen as an improvement.  The prior art (Ren) contained a comparable apparatus (three-dimensional manufacturing apparatus) that has been improved in the same way (consolidating lens) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (consolidating lens) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (focusing the laser).

In reference to Claim 3, modified Ren discloses the apparatus of Claim 1, as described above.
McGregor discloses a guide mirror provided on a central axis of the ring-shape laser beam emitted from the laser beam emitting unit toward the workpiece (conical mirror, [0051] and Fig. 3), the guide mirror being configured to guide the laser beam from the optical element toward the laser beam emitting unit ([0051] and Fig. 3), wherein the material feeding unit penetrates a through hole formed in the guide mirror (powder feed nozzle, [0051] and Fig. 3).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional manufacturing apparatus of Ren by a guide mirror like McGregor because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ren) contained a base apparatus (three-dimensional manufacturing apparatus) upon which the claimed invention can be seen as an improvement.  The prior art (Ren) contained a comparable apparatus (three-dimensional manufacturing apparatus) that has been improved in the same way (guide mirror) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (guide mirror) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (focusing the laser).

In reference to Claim 4, modified Ren discloses the apparatus of Claim 1, as described above.
Ren discloses feed of the material powder from the outlet toward the workpiece and emission of the ring-shape laser beam from the laser beam emitting unit toward the workpiece are coaxial (Fig. 1).

In reference to Claim 5, modified Ren discloses the apparatus of Claim 1, as described above.
Ren discloses the optical element is configured to form the laser beam in a shape of a circular ring, rectangular ring, or triangular ring ([0012]).

In reference to Claim 6, modified Ren discloses the apparatus of Claim 1, as described above.
Ren discloses the material feeding unit includes a plurality of tube members configured to feed respective different types of the material powder (Fig. 1).

In reference to Claim 7, modified Ren discloses the apparatus of Claim 1, as described above.
McGregor discloses a work holding unit configured to hold the workpiece ([0051] and Fig. 3); and a tool holding unit configured to hold a tool for subtractive manufacturing for the workpiece ([0051] and Fig. 3).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional manufacturing apparatus of Ren by a work holding unit like McGregor because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ren) contained a base apparatus (three-dimensional manufacturing apparatus) upon which the claimed invention can be seen as an improvement.  The prior art (Ren) contained a comparable apparatus (three-dimensional manufacturing apparatus) that has been improved in the same way (work holding unit) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (work holding unit) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a stable workpiece).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ren, et al. (US 2014/0178593) in view of McGregor, et al. (US 2003/0116542) and further in view of Lewis, et al. (US 5,837,960).

In reference to Claim 12, modified Ren discloses the apparatus of Claim 1, as described above.

Lewis discloses laser beam emitting unit includes a protective lens disposed downstream of the condenser lens in an optical path of the laser beam (28:8-22).
It would have been obvious to one of ordinary skill in the art to complete the apparatus of Ren using the protective window of Lewis because it would have been applying a known technique to a known apparatus for improvement to yield predictable results. The prior art (Ren) contained a base apparatus (additive manufacturing system with lasers) upon which the claimed invention can be seen as an improvement. The prior art (Lewis) contained a known technique (protective window) that is applicable to the base apparatus (additive manufacturing system with lasers). One of ordinary skill in the art would have recognized that applying the known technique (protective window) would have yielded predictable results (protection for the optical system) and resulted in an improved system.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742